DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 1-10 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “known properties” in claim 3, “known properties” in claim 6, and “known properties” in claim 9 are relative terms which renders the claims indefinite.  The term "known" is not defined by the claims, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
The term “rapidly” in claim 1, “rapidly” in claim 8, and “rapidly” in claim 10 are relative terms which renders the claims indefinite.  The term "rapidly" is not defined by the claims, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
Appropriate correction is required.
Claim Rejections - 35 USC § 101
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 1-10 is/are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) “displaying the data stream analyzing the weight change of the material over time” (claim 1) and “displaying and analyzing the data stream of the cathode material over time” (claims 8 and 10) which are mathematical calculations and display of said calculations (see MPEP 2106.04(a)(2)(I)(C)) and/or mathematical relationships (see MPEP 2106.04(a)(2)(I)(A)). This judicial exception is not integrated into a practical application because the generically recited cathode material and primary/secondary gases do not add a meaningful limitation to the abstract idea because they amount to simply the means by which the abstract idea is obtained. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements of a cathode material, a primary gas, and a secondary gas, when considered separately and in combination, do not add significantly more to the abstract idea because they merely link the use of the abstract idea to a field of use, namely cathode materials in solid oxide fuel cells.
Response to Arguments
Applicant's arguments filed 01/25/2022 have been fully considered but they are not persuasive.
Applicant argues (see Remarks pg. 6) that a known cathode material is a cathode material with known properties.
The Examiner respectfully submits that while a “known cathode material is a cathode material with known properties” is certainly true, the term "known" is not defined by the claims, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  Accordingly, the claims are still considered indefinite.
Applicant further argues (see Remarks pg. 7) that the claims (e.g. claim 1) do not recite an abstract idea because the recited steps incorporate real world application into the method of screening 
The Examiner respectfully disagrees.  Under Prong One, “displaying the data stream” (claim 1) or “displaying and analyzing the data stream” (claims 8 and 10) reasonably appear to be abstract ideas, specifically mathematical calculations and display of said calculations (see MPEP 2106.04(a)(2)(I)(C)) and/or mathematical relationships (see MPEP 2106.04(a)(2)(I)(A)).  For example, determining weight change of a material reasonably appears to be simply determining a number (weight) over a range (time) and is thus using mathematical calculations or correlations to convert numbers into e.g. a graph.
Under Prong Two, the recited judicial exceptions are not integrated into practical application because the generically recited components, e.g. a material or primary/secondary gases, do not add meaningful limitations because they are simply the means by which the abstract ideas are obtained, and simply link the abstract ideas to a particular field of use.  
With respect to Applicant’s argument that the method is an improvement by rapidly screening materials, the Examiner respectfully submits that such limitations are indefinite (as noted above) and are not “an improvement” because it is unclear what the materials are screened for.  The Examiner respectfully suggests that further recited limitations to clarify what happens with the materials that are screened would reasonably appear to be a practical application of the exception, but the simple act of screening materials without more is not a meaningful real world application.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES M ERWIN whose telephone number is (571)272-3101.  The examiner can normally be reached on Monday-Friday: 6am-3pm PDT.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Basia Ridley can be reached on (571)272-1453.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JAMES M ERWIN/Primary Examiner, Art Unit 1725                                                                                                                                                                                                        09/11/2021